                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA



   JASON KESSLER                                   :      Case No. 1:18-cv-00015

                Plaintiff                          :      Judge MOON


                                                   :
         -v-

   CITY OF CHARLOTTESVILLE et al.           :

                                                   :
                Defendants

   _______________________________________________________

                 MOTION TO WITHDRAW AS COUNSEL
   _______________________________________________________

         Now come Attorneys Elmer Woodard and James E. Kolenich and move to withdraw

   as Counsel for defendant Vanguard America.



                                     Respectfully Submitted,



                                     s/ Elmer Woodard_____________
                                     Elmer Woodard (VSB No. 27734)
                                     5661 US Hwy 29
                                     Blairs, VA 24527
                                     Phone: 434-878-3422
                                     Email : isuecrooks@comcast.net
                                     Attorney for Vanguard America

                               s/ James E. Kolenich_PHV_
                               James E. Kolenich (OH 77084)
                               KOLENICH LAW OFFICE
                                        1
Case 3:17-cv-00072-NKM-JCH Document 459 Filed 04/03/19 Page 1 of 2 Pageid#: 4371
                                             9435 Waterstone Blvd. #140
                                             Cincinnati, OH 45249
                                             Phone: 513-444-2150
                                             Fax: 513-444-2099
                                             Email: Jek318@gmail.com
                                             Attorney for Vanguard America




                                        CERTIFICATE OF SERVICE

          I certify the above was served on April 3, 2019 by the Court’s CM/ECF system and
   upon non ECF participants as follows:

   Loyal White Knights of the Ku Klux Klan                     Moonbase Holdings, LLC
   a/k/a Loyal White Knights Church of                         c/o Andrew Anglin
   the Invisible Empire, Inc.                                  P.O. Box 208
   c/o Chris and Amanda Barker                                 Worthington, OH 43085
   2634 U.S. HWY 158 E
   Yanceyville, NC 27379                                       Andrew Anglin
                                                               P.O. Box 208
   Augustus Sol Invictus                                       Worthington, OH 43085
   9823 4th Avenue
   Orlando, FL 32824                                           East Coast Knights of the Ku Klux Klan
                                                               a/k/a East Coast Knights of the
   Fraternal Order of the Alt-Knights                          True Invisible Empire
   c/o Kyle Chapman                                            26 South Pine St.
   52 Lycett Circle                                            Red Lion, PA 17356
    Daly City, CA 94015



   Elliott Kline eli.f.mosley@gmail.com
   Matthew Heimbach matthew.w.heimbach@gmail.com
   Vanguard America REDACTED

                                                          s/ James E. Kolenich PHV
                                                          James E. Kolenich




                                      2
Case 3:17-cv-00072-NKM-JCH Document 459 Filed 04/03/19 Page 2 of 2 Pageid#: 4372
